—Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion for consolidation granted. The convenience of the parties and the court would best be served by consolidation of the actions. Action No. 1 should be consolidated with action No. 2, under the calendar number already assigned to action No. 2. Unless *1023plaintiffs in both actions should otherwise agree among themselves, plaintiffs in action No. 2 shall have the right to open and close. Settle order on notice. Present — Peck, P. J., Cohn, Breitel, Bastow and Rabin, JJ.